Claims 1-3, 8-13, 15-17, 20, 24, 26, 62-65, are pending in this application.
Claims 4-7, 14, 18-19, 21-23, 25, 27-61, are deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-13, 15-17, 20, 24, 26, 62-65, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amith et al., WO 2015/011163 A1; in view of Chorell et al., J. Med. Chem. (2010) Vol. 53(15), pp. 5690-5695; Bengtsson et al., Synth. Substituted Ring-fused 2-Pyridones and Applications in Chem. Biol. (Jan. 1. 2013), Doctoral Thesis, pp. 1-96, [Bengtsson]; Bengtsson et al., Eur. J. Med. Chem. (2012), vol. 54 pp. 637-646, [Bengtsson I]; and Alteri et al., PNAS (2007), vol. 104(12), pp. 5145-5150.  
Applicant claims a composition comprising a TB drug and a compound of formula II or pharmaceutically acceptable salt thereof.  Applicant claims kit comprising the composition with “instructions of use” (claims 62-65).  
Determination of the scope and content of the prior art (MPEP 2141.01 
Amith et al., teach composition comprising combination of four commercial anti-TB drugs (rifampicin, isoniazid, ethambutol, pyrazinamide) and that the combination is necessary due to toxicity and multiple drug resistance (MDR) by mycobacterium. See the entire document, particularly the abstract. 
 Chorell et al., teach compounds of formula II. The compounds bind to pilus (pili) chaperones and block their formation in the chaperone/usher pathway. The compounds can be 
[Bengtsson] teach compounds of formula II. The compounds bind to pilus chaperones and block their formation in the chaperone/usher pathway. They are useful as anti-bacteria agents. They allow for more tolerance of antibiotics and for slower development of drug resistance. See the entire document, particularly the abstract, pp. 3-17; tables 1-6.
[Bengtsson I] teach compounds of formula II. The compounds bind to pilus chaperones and block their formation in the chaperone/usher pathway. They are useful as anti-bacteria agents to combat drug resistance. See the entire document, particularly the abstract, reaction schemes at pp. 638-640; tables 1-3.
Alteri et al., teach Mycobacterium tuberculosis (MT) produces pili during human infection. The Mycobacterium tuberculosis pili (MTP) is aggregative and flexible. It has similar morphological, biochemical and functional properties as bacteria pili and many bacteria pathogens use pili as adherence factors to colonize the host (Abstract). MTP is used by MT as a mechanism to colonize human host (see the document, particularly pp. 5145, col. 2, lines 28-29). 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Amith et al., and Alteri et al., is that applicant claims the combination of a TB drug and a compound of formula II, while the prior arts did not disclose compounds of formula II.
The difference between the instant invention and Chorell et al., [Bengtsson] and [Bengtsson I] is that applicant claims the combination of a TB drug and a compound of formula II, while the prior arts did not teach anti-TB drugs.  
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
The invention is a combination of prior arts’ inventions, done in a manner obvious to one of ordinary skill in the art.  The compounds of formula II inactivate pili, which renders bacteria 
Having known that toxicity and multiple drug resistance by MT is a problem and requires combination therapy (Amith et al.) and knowing that MT pili is used by MT as a mechanism to colonize human host and has similar morphological, biochemical and functional properties as bacteria pili, one of ordinary skill in the art would have known and be motivated to combine a compound of formula II with a TB drug to make MT susceptible to anti-TB drug and slows development of drug resistance. The motivation is also to avoid the prior arts. There is reasonable expectation of success because the invention and the prior arts are in the same field of endeavor.
The combination of printed instruction and an old product into a kit (claims 62-65) is not patentable under the US patent practice even if the instruction is a new use of the product.  In re Negai, 70 USPQ2d 1862, 1862 (Fed. Cir. 2004).  A package insert or a label showing "the name of drug, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandatory under government regulation and therefore, one of ordinary skill in the art would have been motivated to label a drug as required under government regulation. 
The claims are not patentable under the US patent practice because, the combination of non-patentable inventions is not patentable. Compounds of formula II and anti-TB drugs, e.g. the specific drugs in claims 24, 26, are well-known in the art.  Having drugs in kits is a routine practice in the art.  They were in the public domain prior to the time the invention was made. Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to combine compounds of formula II and a TB drug. It takes no more than conventional technique to perform the combination and put the product in a kit labelled with instruction. Such are deemed inventions of reasoning not of creativity, KSR, supra.
Response to Argument and Affidavit
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. Applicant contends different bacteria have different pili and different pili have different morphology and assembled different ways; that pili in Bengstsson is CUP pili, which may not react like other pili. Applicant further argues that M. tuberculosis pili is different and the compounds react with it via a different mechanism. Therefore, Applicant concludes the instant In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).   
“An inherent structure, composition or function [of compounds of formula II] is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [the prior arts] did not recognize function inherently present” [in compounds of formula II]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art is not patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   The compounds are still the same as in the prior arts.
The combination of non-patentable inventions is not patentable. The TB drugs and compounds of formula II were in the public domain before the time the invention was made and therefore, they are not patentable.  Under the US patent practice, combining them cannot be used to circumvent the law.  However, if the combination has novel and non-obvious utility (not mechanism or scientific explanation), such may be patentable.

The US “constitution requires that there be some invention to be entitled to patent protection”.  Sakraida v. Ag Pro, Inc.189 USPQ 449, 425 US 273, (1976).  Mere combination of known inventions is not deemed an invention under the US patent practice. 
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining the drugs because each was known for treating TB. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
 “[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings of the prior arts; knowledge of those of ordinary skill in the art of bacteriology and/or from the desire of applicant to avoid toxicity and multiple drug resistance by mycobacterium tuberculosis, which requires combination therapy. 
The instant invention is obvious from the prior arts under the decision in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007). As held in KSR  “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  It is not beyond the ordinary skill of a scientist to use conventional techniques in combining compounds of formula II with TB drugs.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-13, 15-17, 20, 24, 26, 62-65, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. Patent No. 10,945,999. the instant composition and its kit are obvious from the method of use it in US ‘999. 
Response to Argument and Affidavit
Applicant's arguments filed 11/19/21, have been fully considered but they are not persuasive. Applicant fails to respond to the rejection.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
December 2, 2021